EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 28-43 directed to an invention non-elected without traverse.  Accordingly, claims 28-43 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cohen (US 2019/0131016) notes (paragraph [0006], citations omitted): 
“It would be desirable to have blood tests to compliment use of radiographic screening for the early detection of lung cancer. However, the assessment of circulating tumor markers in the clinical management of patients with lung cancer is not currently recommended because of a lack of solid scientific evidence. Clinicians, along with radiographical screening, rely on clinical characteristics such as pulmonary nodule size, patient age, and smoking status, to establish the risk of lung cancer in a given patient. Those diagnostic methods are imperfect and a need exists to improve current diagnostic practices including the ability of clinicians to distinguish benign from malignant pulmonary nodules. We herein provide a computer aided method for helping clinicians in diagnosing malignant lung cancer by combining the use of established lung cancer biomarkers with patient clinical parameters in an agorithm.”
Cohen also lists over one hundred miRNA biomarkers, including mi-R126 and miR-205 (but not miR-205 “5p”); see paragraph [0107].
Li (2017) discloses that miR-205-5p (among several other miRNAs) was upregulated in NSCLC, while miR-126-3p and miR-126-5p (among several other miRNAs) were downregulated in NSCLC (see Table 2).
No prior art discloses or suggests calculating a probability of NSCLC based on the expression levels of these two specific miRNAs together with nodule size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637